ORDER

DYK, Circuit Judge.
The Secretary of Defense moves to dismiss this appeal for lack of jurisdiction. Edmund J. Wiatr has not responded to the motion to dismiss. Wiatr moves for leave to file his informal brief out of time.
Wiatr filed an appeal at the General Services Administration Board of Contract Appeals, seeking review of the Department of Defense’s determination that he was not entitled to $7.81 interest on an amount reimbursed to Wiatr regarding temporary duty travel. The Board of Contract Appeals dismissed the case for lack of jurisdiction. The Board noted that it did not have jurisdiction to review Wiatr’s appeal because a collective bargaining agreement provided the exclusive means for resolving such a dispute. Wiatr appealed the Board of Contract Appeals’ dismissal order to this court.
This court does not have jurisdiction to review all decisions issued by agency boards of contract appeals. Our jurisdiction over appeals from final decisions of agency boards of contract appeals is limited to those decisions rendered “pursuant to section 8(g)(1) of the contract Disputes Act of 1978 (41 U.S.C. § 607(g)(1)).” 28 U.S.C. § 1295(a)(10). See G.E. Boggs & Assocs., Inc. v. Roskens, 969 F.2d 1023, 1026 (Fed.Cir.1992). It is undisputed that this case did not arise under the Contract Disputes Act.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to dismiss is granted.
(2) Wiatr’s motion for leave to file his brief out of time is moot.
(3) Each side shall bear its own costs.